DENY and Opinion Filed March 22, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00157-CV

IN RE ANGELOS KOLOBOTOS AND KOLOBOTOS PROPERTIES, LLC,
                        Relators

           Original Proceeding from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-17-16384

                         MEMORANDUM OPINION
                 Before Justices Molberg, Pedersen, III, and Garcia
                             Opinion by Justice Garcia
      Relators’ February 28, 2022 petition for writ of mandamus challenges the trial

court’s denial of their application for a temporary restraining order pending

resolution of their bill of review. Entitlement to mandamus relief requires relators to

show that the trial court has clearly abused its discretion and that they have no

adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex.

2004) (orig. proceeding).

      After reviewing the petition, the response, and the record, we conclude that

relators have not shown their entitlement to the relief requested. Accordingly, we
deny the petition for writ of mandamus. We also lift the stay issued by our February

28, 2022 order.


                                          /Dennise Garcia/
                                          DENNISE GARCIA
                                          JUSTICE

220157F.P05




                                        –2–